Citation Nr: 0008588	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-03 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased (compensable) rating for 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to April 
1958.

This appeal arises from a decision by the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).  The case was remanded in April 1999 to determine 
whether the veteran desired a hearing before a member of the 
Board of Veterans' Appeals (Board).  The remand also referred 
the issue of service connection for chronic obstructive 
pulmonary disease to the RO for appropriate action.  The RO 
wrote the veteran in May 1999 inquiring whether he still 
desired a hearing before a member of the Board.  In June 1999 
he responded that he had nothing new to add.  Additionally, 
the RO issued a rating decision denying service connection 
for chronic obstructive pulmonary disease and informed the 
veteran of the decision by letter dated in January 2000.  The 
RO has complied with the directions of the remand.  See 
Stegall v. West, 11 Vet App 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected pulmonary tuberculosis is inactive. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for pulmonary 
tuberculosis have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.97, Code 6724 (1999). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for pulmonary tuberculosis (PTB) was 
granted by a May 1958 rating decision.  A 100 percent rating 
was originally assigned, with reductions in the rating to be 
executed as required by law until the evaluation was reduced 
to 0 percent by April 1969.  

A December 1995 private X-ray report noted chronic 
obstructive pulmonary disease (COPD) and healed granulomatous 
disease.  

The veteran requested an increased rating in June 1997.  He 
failed to report for a scheduled VA pulmonary examination in 
October 1997.

VA treatment records dated from September 1997 to April 1998 
are negative for evidence of a recurrence of pulmonary 
tuberculosis.  

A March 1998 statement from Everett W. Sandlin, M.D., states 
that the veteran had chronic obstructive pulmonary disease 
and that it would cause dyspnea.

During the veteran's personal hearing in April 1998 he 
testified that his shortness of breath had gotten worse over 
the years, even more so in the last three and a half years.  
He felt like he was breathing through a small straw, he could 
not exercise or do anything fast.  Dr. Sandlin told him that 
there was much scar tissue on his lungs and that nothing 
could be done about it.  The VA issued him an inhaler in 
August 1997 and it had helped his shortness of breath some.  
He was using it two or three times a day.  He was also taking 
steroids twice a day.  His condition was causing him 
difficulty getting to sleep.  

The veteran stated that his pulmonary tuberculosis was 
arrested in 1958.  

A May 1998 VA pulmonary tuberculosis and mycobacterial 
diseases examination report states that the veteran 
complained of shortness of breath with exertion and 
occasional coughing at night.  The examiner noted that March 
1998 pulmonary function tests (PFTs) indicated very mild 
obstructive airway disease with no restrictive abnormalities.  
The chest X-ray revealed emphysematous changes.  A small 
calcification in the right middle lobe was attributed to the 
old pulmonary infection.  The diagnoses were inactive 
pulmonary tuberculosis and chronic obstructive pulmonary 
disease (COPD) that was likely a result of tobacco abuse.  

Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of rating that is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  These regulations include 38 C.F.R. § 4.1 
(1999), which requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition, and 38 C.F.R. § 4.2 (1999), which requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, in accordance with 38 C.F.R. §§ 4.2, 
4.41 (1999), the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  

The veteran's disability is rated under Diagnostic Code 6724, 
chronic, inactive, pulmonary, tuberculosis, advancement 
unspecified.  The veteran was entitled on August 19, 1968 and 
the rating therefore follows the General Rating Formula for 
Inactive Pulmonary Tuberculosis, which provides for a 100 
percent evaluation for two years after date of inactivity, 
following active tuberculosis, which was clinically 
identified during service or subsequently.  Thereafter for 
four years, or in any event, to six years after date of 
inactivity 50 percent.  Thereafter, for five years, or to 
eleven years after date of inactivity 30 percent.  Following 
far-advanced lesions diagnosed at any time while the disease 
process was active, minimum 30 percent.  Following moderately 
advanced lesions, provided there is continued disability, 
emphysema, dyspnea on exertion, impairment of health, etc, 20 
percent.  Otherwise a noncompensable rating is warranted.  

The 100 percent rating under code 6724 is not subject to a 
requirement of precedent hospital treatment.  It will be 
reduced to 50 percent for failure to submit to examination or 
to follow prescribed treatment upon report to that effect 
from the medical authorities.  The graduated 50 and 30 
percent ratings and the permanent 30 percent and 20 percent 
ratings for inactive pulmonary tuberculosis are not to be 
combined with ratings for other respiratory disabilities.  
38 C.F.R. § 4.97 (1999).

In the present case the veteran's pulmonary tuberculosis was 
already inactive upon his separation from active service in 
April 1958.  There is no medical evidence that his pulmonary 
tuberculosis has been active since that time.  In fact, the 
veteran testified that it was arrested in 1958.  The May 1998 
VA examiner noted that the only current pulmonary problem was 
COPD and that it was likely attributable to tobacco abuse 
rather than the veteran's pulmonary tuberculosis.  Similarly, 
Dr. Sandlin's note states that the veteran's dyspnea could be 
attributed to his COPD.  Absent medical evidence of continued 
disability, emphysema, dyspnea on exertion, or impairment of 
health attributable to his pulmonary tuberculosis, a 
compensable evaluation is not warranted.

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation for his pulmonary tuberculosis.  
38 C.F.R. § 4.7.  Therefore, the Board is compelled to 
conclude that the weight of the evidence is against the 
veteran's claim and that an increased evaluation for 
pulmonary tuberculosis is not warranted.  The Board has 
carefully reviewed the entire record in this case; however, 
the Board does not find the evidence to be so evenly balanced 
that there is any doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to a compensable disability rating for pulmonary 
tuberculosis is denied.  



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


